Citation Nr: 1039039	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-26 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE


Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967.  
The Veteran died in August 2006.  The Veteran's widow is the 
appellant.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied service connection for cause of death.  The appellant 
disagreed, and this matter is properly before the Board for 
adjudication.


FINDINGS OF FACT

1.	The Veteran died in August 2006; the amended death certificate 
lists the underlying cause of death as a malignant 
glioblastoma, due to prostatic cancer; an autopsy was not 
performed.  

2.	At the time of the Veteran's death, service connection was in 
affect for prostate cancer, a left clavicle fracture, verruca 
on corona, and impotence.

3.	The Veteran's prostate cancer contributed substantially or 
materially to cause the Veteran's death.


CONCLUSION OF LAW

A disease or disability of service origin contributed 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service-connected disability to be the principal 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death.  For a service-
connected disability to constitute a contributory cause of death, 
it is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  In determining whether the disability that 
resulted in the death of the Veteran was the result of active 
service, the laws and regulations pertaining to basic service 
connection apply.  38 U.S.C.A. § 1310(a).

The service records show that the Veteran was service-connected 
for prostate cancer, a left clavicle fracture, verruca on corona, 
and impotence.  The evidence of record shows that the Veteran was 
diagnosed with prostate cancer in January 2003.  His prostate was 
removed at the Salt Lake City VAMC, and he continued to receive 
treatment for post prostate residuals until his death in August 
2006.  

In February 2006, an MRI revealed that the Veteran had an 
inoperable multiforme glioblastoma.  Salt Lake City VAMC 
treatment notes dated in February 2006 show that the Veteran had 
a history of metastatic prostate cancer.  It was also determined 
that no further neurological treatment was available to the 
Veteran.  In April 2006, he was discharged to his daughter's home 
to receive hospice care.

The original death certificate indicated that the Veteran's the 
cause of death was a malignant glioblastoma.  A copy of the 
amended death certificate dated in June 2008 shows that the 
Veteran's cause of death was a malignant glioblastoma, due to 
prostatic cancer.  

While the amended death certificate is a copy, the Board finds 
the certificate to be authentic and highly probative.  Thus, the 
Board finds that probative evidence of record shows that the 
service-connected prostate cancer was a contributing cause in the 
Veteran's death.  Because the Veteran was service-connected for 
prostate cancer contributed substantially or materially to the 
cause of the Veteran's death, service connection for the 
Veteran's cause of death is warranted.


ORDER

Entitlement to service connection for cause of death is granted.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


